DISSENTING OPINION BY
STEVENS, J.:
¶ 1 After a careful review, I would affirm the trial court’s order, which denied Appellant’s petition to open the default judgment. Specifically, I would find Appellant has waived its argument that it is entitled to Pa.R.C.P. 237.3(b)’s presumption of timeliness and reasonable excuse by virtue of a defective petition to open, which Appellant filed on March 14, 2007. Moreover, upon analysis of Appellant’s March 20, 2007 petition to open, I would find that, under the traditional three-part test, Appellant failed to provide a legitimate excuse for the delay in filing a timely answer. Therefore, I respectfully dissent.
¶ 2 As the Majority correctly acknowledges, a petition to open a default judgment is addressed to the equitable powers of the court and is a matter of judicial discretion. In general, “[t]o open a default judgment, a party must: (1) promptly file a petition to open judgment; (2) provide a meritorious defense; and (3) offer a legitimate excuse for the delay in filing a timely answer.” Aquilino v. The Philadelphia Catholic Archdiocese, 884 A.2d 1269, 1283 (Pa.Super.2005) (quotation and quotation marks omitted). However, pursuant to Pa.R.Civ.P. 237.3(b), “[i]f the petition [to open] is filed within ten days after the entry of judgment on the docket, the court shall open the judgment if the proposed complaint or answer states a meritorious cause of action or defense.” Recently, in Attix v. Lehman, 925 A.2d 864, 865 (Pa.Super.2007), this Court held that “under Rule 237.3(b), if the party against whom a default judgment is entered files a petition to open within 10 days of such entry, and he or she states a meritorious defense, the trial court must open the judgment.” (citations omitted). That is, under Rule 237.3(b), the timeliness and reasonable excuse prongs will be presumed to have been met. Id. This Court has indicated that “[t]he Rule’s purpose is to ease the burden of parties who move promptly for relief from judgment entered by default or non pros.” Penn-Delco School District v. Bell Atlantic-Pa, Inc., 745 A.2d 14, 17 (Pa.Super.1999) (footnote omitted).
¶ 3 In the case sub judice, the initial question is whether Appellant is entitled to Rule 237.3(b)’s presumption of timelines and reasonable excuse. Appellant suggests that the trial court should have considered Appellant’s petition to open to have been “filed” on March 14, 2007, which is less than ten days from when judgment was entered against Appellant. Specifically, in the “Summary of Argument” portion of his brief, Appellant suggests that “[e]ven if the [March 14,' 2007] petition lacked two administrative items required under local rules, the court should consider the filing to have been made on March 14, 2007, eight days after the default, and therefore, in compliance with Rule 237.3(b).” Appellant’s Brief at 10. I conclude Appellant has failed to develop adequately this argument on appeal, and *431therefore, I would find the issue to be waived.
¶ 4 Appellant’s entire argument on this issue is as follows:
Plaintiff took a default judgment against [Appellant] on March 6, 2007. (R. 28a). [Appellant] filed a petition to open judgment by default on March 14, 2007, in compliance with Pa.R.Civ.P. 287.3(b). (R. 136a). [Appellant’s] petition to open default judgment stated a meritorious defense to plaintiffs claims, also in compliance with Pa.R.Civ.P. 237.3(b).
On March 15, 2007, the lower court issued a non-entertaining order premised upon [Appellant’s] failure to have attached a proposed order and a distribution legend to the petition, as required by local rules. (R. 136a).
This non-entertaining order should not have affected the court’s consideration of the petition as timely under Rule 237.3(b), since even though it did not have a proposed order and party/counsel distribution list required by local rules, the filing was in compliance with Pennsylvania Rules of Civil Procedure. Moreover, a court will overlook administrative or clerical errors in a filing when it comes to determine the effective filing date.
Argument Section of Appellant’s Brief at 12-13.
¶ 5 It is evident to me that, while Appellant baldly asserts the “non-entertaining order should not have affected the court’s consideration of the petition as timely” for purposes of Rule 237.3(b)’s presumption, Appellant has failed to develop an argument discussing why the violation of Dauphin County’s Local Rules should be overlooked. Furthermore, I conclude Appellant has cited no relevant authority for its position that Appellant’s noncompliance should not have affected the trial court’s consideration and application of Rule 237.3(b)’s presumption.8 It is well-settled that it is an appellant’s duty to develop the argument on appeal, with appropriate citation to authority. See Bombar v. West American Insurance Company, 932 A.2d 78 (Pa.Super.2007) (indicating the failure to develop an argument with citation to and analysis of relevant authority waives the issue on appeal); Harris v. Toys “R” Us-Penn, Inc., 880 A.2d 1270 (Pa.Super.2005) (same). “This Court will not act as counsel and will not develop arguments on behalf of an appellant.” Bombar, 932 A.2d at 93 (citation omitted). Since Appellant failed to develop a proper argument, with citation to and analysis of relevant authority, regarding consideration of the March 14, 2007 petition to open and Appellant’s entitlement to Rule 237.3(b)’s presumption, I would find the issue to be waived.
¶ 6 Furthermore, having concluded Appellant has failed to develop and preserve an argument regarding Rule 237.3(b)’s presumption, I would proceed to a determination of whether Appellant’s March 20, 2007 petition to open should have been granted after consideration of the three-part test enunciated supra.9
¶ 7 Regarding the timeliness prong, I would find that the March 20,2007 petition to open the default judgment, which was *432filed fourteen days after the entry of judgment, should be deemed timely. With regard to the timeliness prong “[the] Court does not employ a bright line test ... [The Court focuses] on two factors: (1) the length of the delay between discovery of the entry of the default judgment and filing the petition to open judgment, and (2) the reason for the delay.” Flynn v. America West Airlines, 742 A.2d 695, 698 (Pa.Super.1999) (quotation and quotation marks omitted). Here, Appellant filed its March 20, 2007 petition to open fourteen days after the Prothonotary entered judgment on March .6, 2007. As discussed supra, Appellant initially filed a petition to open on March 14, 2007; however, on March 15, 2007, the trial court entered an order indicating it was not entertaining the petition due to Appellant’s violation of the Local-Rules. Five days later, Appellant filed a petition, which properly complied with the Local Rules. Under the circumstances of this case, I would conclude the March 20, 2007 petition was timely filed. See Reid v. Boohar, 856 A.2d 156 (Pa.Super.2004) (holding an appellant, who filed his petition to open one month after the default judgment was entered, filed a timely petition to open); Alba v. Urology Associates of Kingston, 409 Pa.Super. 406, 598 A.2d 57 (1991) (indicating a petition to open filed fourteen days after judgment was entered was timely).
¶ 8 Next, I would consider whether Appellant’s March 20, 2007 petition to open alleged a meritorious defense. “In order to have a meritorious defense[,] Appellants need only allege a defense that if proven at trial would provide relief.” Stauffer v. Hevener, 881 A.2d 868, 871 (Pa.Super.2005) (citation omitted). The meritorious defense must be set forth in specific concise terms. Alba, supra.
¶ 9 Here, I agree with Appellant that its petition to open alleged a meritorious defense. Specifically, in the March 20, 2007 petition, Appellant alleged that Mr. Boatin was a passenger in a taxi cab, which was owned and operated by Appellant, when a vehicle being driven by Ms. Miller suddenly changed lanes from right to left and collided with the taxi cab’s right side. Appellant averred that Ms. Miller’s negligent driving was the sole cause of the accident, the taxi cab driver was proceeding safely prior to being struck by Ms. Miller’s vehicle, and the taxi cab driver could have taken no action to avoid the accident. Moreover, Appellant asserted it was filing a cross-claim against Ms. Miller on the basis that her negligence was the sole and proximate cause of the accident and indicated the police report listed a witness, who would corroborate the taxi cab driver’s version of the accident. As such, I would find that Appellant has alleged a meritorious defense. See Reid, supra (holding the appellant had pled a “meritorious defense” by asserting someone else caused the accident in question). “If proven at trial, this defense would entitle Appellant to judgment in [its] favor.” Reid, 856 A.2d at 162 (citation omitted).
¶ 10 Finally, I would consider whether Appellant provided a legitimate excuse for the delay in filing a timely answer. “Whether a [reason] is legitimate is not easily answered and depends upon the specific circumstances of the case.” Flynn, 742 A.2d at 698 (quotation and quotation marks omitted).
.If 11 In the case sub judice, in its petition to open the default judgment, I conclude Appellant made no attempt to explain its failure to timely answer the complaint.10 In fact, Appellant offered no *433information regarding its delay, other than discussing the fact Appellant contacted its counsel on March 5, 2007, the day before judgment was entered, to determine whether Appellant had insurance coverage. Appellant’s counsel then apparently sought to communicate with Mr. Boatin’s counsel on March 6, 2007, to discuss the matter; however, the default judgment was entered on that same date. Based on the aforementioned, I conclude the trial court did not err in finding Appellant failed to offer a legitimate excuse for the delay in filing a timely answer. As such, I would find the trial court did not abuse its discretion in refusing to grant Appellant’s March 20, 2007 petition to open the default judgment. Seeger v. First Union National Bank, 836 A.2d 163 (Pa.Super.2003) (indicating all three prongs must be met before the court should grant a petition to open a default judgment).
¶ 12 Based on the aforementioned, I would affirm the trial court’s order, which denied Appellant’s petition to open the default judgment, and therefore, I respectfully dissent.

. I note that Appellant does not suggest that it did not violate Dauphin County's Local Rule; but rather, Appellant suggests such violation is irrelevant in determining the filing date of the petition to open for purposes of Rule 237.3(b)'s presumption.


. I note that Appellant does not dispute that his March 20, 2007 petition to open the default judgment was filed more than ten days from when judgment was entered, and therefore, Rule 237.3(b)’s presumption is inapplicable on this basis.


. In its motion for reconsideration, Appellant attempted, for the first time, to offer an explanation as to why Appellant did not timely file an answer to Mr. Boatin’s complaint. *433Specifically, Appellant averred that (1) from January through April of 2007, the owner of American Taxi was having serious family issues involving one of his daughters and two grandchildren, (2) the daughter, who lived in Georgia with her children, was abandoned by her husband, (3) American Taxi’s owner was anxious and consumed with worry over his daughter’s predicament, and (4) American Taxi’s owner has no memory of receiving Mr. Boatin's notice of intention to enter a default judgment. I would decline to review the excuses for the delay, which were presented for the first time in Appellant's motion for reconsideration. See Prince George Center, Inc. v. United States Gypsum Co., 704 A.2d 141 (Pa.Super.1997) (indicating the Superior Court has jurisdiction over neither the trial court’s denial of a motion for reconsideration nor the issues raised initially in a motion for reconsideration). I note that this case, in which Appellant seeks to open the judgment, is distinguishable from those cases where this Court has held that a party may seek to strike a judgment at any time, even after a trial court has denied a petition to open the same judgment. See Mother’s Restaurant, Inc. v. Krystkiewicz, 861 A.2d 327 (Pa.Super.2004) (en banc).